833 F.2d 310Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Milburn RAHMAN, Plaintiff--Appellant,v.Michael C. SAMBERG, Warden, et al., Defendant--Appellee.
No. 87-6090.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1987.Decided Oct. 29, 1987.

Milburn Rahman, appellant pro se.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Milburn Rahman, a Virginia inmate, appeals the order of the district court dismissing his claim under 42 U.S.C. Sec. 1983 for failure to pay a partial filing fee.


2
The district court determined that, during the six months prior to the filing of his claim, Rahman received income in the sum of $162.00.  Accordingly, the district court directed Rahman to submit the reduced filing fee of $24.30 or to show special circumstances which would justify a different payment.  Upon Rahman's failure to pay the $24.30, after having been afforded additional time to do so, the district court dismissed the case.


3
As the assessment procedure followed by the district court comported with the system approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), we deny leave to proceed in forma pauperis and dismiss the appeal.  We note that, because the dismissal below was without prejudice, Rahman may refile his complaint upon payment of any new fee imposed.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


4
DISMISSED.